Opinion of the Court.
Biddle, J.
The record shows summons issued July 11, 1902; returnable July 22, 1902. Constable’s return shows, “Summons served July 12th, 1902, upon Augustus Gehring, the within named defendant, personally, by producing the original, and informing him of the contents thereof.”
BY THE COURT: — The judgment in this case cannot be sustained for two reasons specified in the exceptions: 1st, because the summons was made returnable more than, eight days from the date of issuance; 2nd, because it was not served in accordance with any of the methods directed by the Act of *67July 9, 1901, which has superseded the former law in regard to the mode of service.
And now, October 20, 1902, the judgment of the Justice of the Peace is reversed.
Reported by F. H. Hoffer, Esq.,
Carlisle,’ Pa.